DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the foam structural layer can include.”  It is unclear whether these limitations are being affirmatively recited, as they are not required by the language of the claim. 
Claims 10 and 18 recite “wherein foam is usable as a replacement for metal load-bearing components that support cushions.”  This is a declarative sentence that is not directly related to the claimed apparatus.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doy (WO 2013144622).  Doy discloses a frame (figs. 3, 7a: 10, 31, 4); and a foam support (fig. 3: 2, 5) coupleable to the frame for receiving a load on the seat subassembly, dissipating at least half of the load, and dispersing a portion of the load through the frame (the cushion “dissipates” all the load in the sense that it absorbs it and disperses the load to the frame).
As concerns claim 2, Doy discloses wherein the seat sub-assembly is a seat back (fig. 3: 4, 5) for a seat assembly on a passenger aircraft, wherein the frame includes a first segment and a second segment for extending from a seat bottom of the seat assembly (fig. 7a: 124 on both sides), and a third segment (fig. 7a: 125) for coupling the first segment and the second segment for defining a back- receiving area, wherein the foam support is positionable within the back-receiving area for supporting a back of a passenger sitting in the seat assembly, and wherein the load includes a weight of the passenger sitting in the seat assembly
	As concerns claim 3, Doy discloses wherein the seat sub-assembly is a seat bottom for a seat assembly on a passenger aircraft (fig. 3: 2, 10, 31), wherein the frame includes four segments positioned to define a sitting area (fig. 3: two sides 10 and two cross members 31), wherein the foam support is positionable within the sitting area for supporting a passenger sitting in the seat assembly, and wherein the load includes a weight of the passenger sitting in the seat assembly
As concerns claim 5, Doy discloses wherein the foam support comprises: a foam structural layer for dissipating the load (fig. 4c: 52); a foam comfort layer (fig. 4b: 51) coupled to the foam structural layer for providing a cushion; and a covering (fig. 4a: 50) for encompassing the foam structural layer and the foam comfort layer to provide protection to the foam structural layer and the foam comfort layer.
	As concerns claim 6, Doy discloses wherein the frame is encompassed by the foam structural layer (fig. 3: 31 is encompassed by grooves 116).
	As concerns claim 8, Doy discloses wherein the foam structural layer comprises a polyolefin (52 is preferably made from expanded polypropylene). 
	As concerns claim 9, Doy discloses wherein the foam support is a structural foam that is molded, machined, formed, or otherwise constructed to act as a load-bearing part of the seat sub-assembly (52 is molded EPP). 
	As concerns claim 10, Doy discloses wherein foam is usable as a replacement for metal load-bearing components that support cushions (fig. 4c shows that structural foam 52 may be used in place of a metal support plate for bearing on cross members 31).
	As concerns claim 19, Doy discloses assembling a frame (fig. 3: 10, 31) for a component of a seat assembly; generating a foam support (fig. 3: 2) capable of supporting at least half of a load exertable on the component; and coupling the foam support to the frame to allow the foam support to disperse a portion of the load through the frame (as shown in fig. 3).
	As concerns claim 20, Doy discloses wherein the seat assembly is a passenger seat on a passenger aircraft (fig. 1), wherein generating the foam support comprises at least one of molding, machining, forming, or constructing a structural foam (52 is molded EPP) that includes a foam structural layer to act as a load-bearing part of the passenger seat and a foam comfort layer for providing a cushion to a passenger seated in the seat assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doy in view of Peresada et al. (US 4,264,103) (“Peresada”).  Doy does not teach a leg rest.  However, Peresada teaches an aircraft seat with a leg rest (fig. 1: 20) for a seat assembly on a passenger aircraft, wherein the frame includes four segments (fig. 6: 46) positioned to define a leg-rest area, wherein a padded support having the same cushion as the seat is positionable within the leg-rest area for supporting legs of a passenger sitting in the seat assembly, and wherein the load includes a weight of the passenger sitting in the seat assembly.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed to provide a leg rest to the seat of Doy having the same foam cushion as the seat cushion in order to provide additional comfort and support to the user. 
	As concerns claim 11, Doy teaches a seat pan comprising: a bottom frame (fig. 3: 10, 31); and a bottom support (fig. 3: 2) coupled to the bottom frame for bearing at least half of a first load on the seat assembly and dispersing a portion of the first load across the bottom support to the bottom frame; a seat back coupled to the seat pan, the seat back comprising: a back frame (fig. 3: 4) and a back support (fig. 3: 5) coupled to the back frame for bearing at least half of a second load on the seat assembly and for dispersing a portion of the second load across the back support to the back frame; and wherein at least one of the bottom support, the back support, or the leg support includes a load-bearing foam (fig. 3: 2, 5 are load bearing foams). 

As concerns claim 12, Doy, as modified, teaches wherein the seat assembly is a passenger seat on a passenger aircraft (Doy, fig. 1), wherein the first load, the second load, and the third load include a weight of a passenger sitting in the passenger seat.
As concerns claim 13, Doy, as modified, teaches wherein the load-bearing foam support comprises: a foam structural layer for dissipating the load (fig. 4c: 52); a foam comfort layer (fig. 4b: 51) coupled to the foam structural layer for providing a cushion; and a covering (fig. 4a: 50) for encompassing the foam structural layer and the foam comfort layer to provide protection to the foam structural layer and the foam comfort layer.
As concerns claim 14, Doy, as modified, teaches wherein the bottom frame is encompassed by the foam structural layer (fig. 3: 31 is encompassed by grooves 116).
As concerns claim 16, Doy, as modified, teaches wherein the foam structural layer comprises a polyolefin (52 is preferably made from expanded polypropylene).
As concerns claim 17, Doy, as modified, teaches wherein the foam support is a structural foam that is molded, machined, formed, or otherwise constructed to act as a load-bearing part of the seat sub-assembly (52 is molded EPP). 
As concerns claim 18, Doy as modified, teaches wherein foam is usable as a replacement for metal load-bearing components that support cushions (fig. 4c shows that .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doy in view of Lohr (US 3,612,607).  Doy does not teach wherein the foam structural layer includes a reinforcing grid of ridges and gaps.  However, Lohr teaches a seat having a foam structural layer (fig. 2: 4) and a foam comfort layer (fig. 2: 6) wherein the foam structural layer includes a reinforcing grid having a series of ridges (fig. 2: 24) and gaps (fig. 2: 14) such that the foam structural layer provides greater support to an area of the seat sub-assembly closer to the ridges than the gaps.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the foam structural layer with ridges and gaps in order to provide the desired amount of support and comfort to the user.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doy, as modified, in view of Lohr (US 3,612,607).  Doy, as modified, does not teach wherein the foam structural layer includes a reinforcing grid of ridges and gaps.  However, Lohr teaches a seat having a foam structural layer (fig. 2: 4) and a foam comfort layer (fig. 2: 6) wherein the foam structural layer includes a reinforcing grid having a series of ridges (fig. 2: 24) and gaps (fig. 2: 14) such that the foam structural layer provides greater support to an area of the seat sub-assembly closer to the ridges than the gaps.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the foam structural layer with ridges and gaps in order to provide the desired amount of support and comfort to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636